  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 1 of 12 PageID #:922



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


WEC98C-4 LLC,

                      Plaintiff,

           v.

SAKS INCORPORATED,

                      Defendant.                 Case No. 20 C 4363

                                                 Judge Harry D. Leinenweber
TOCU II LLC,

        Plaintiff-Intervenor,

           v.

SAKS INCORPORATED,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER

     For the following reasons, the Court denies Defendant Saks

Incorporated’s motion to dismiss the complaint (Dkt. No. 19) and

motion to dismiss the complaint in intervention (Dkt. No. 25.)

                               I.   BACKGROUND

     In 1985, the Plaintiff landlord’s predecessor in interest and

the predecessor in interest to a Bon-Ton Stores, Inc.’s subsidiary,

CPS Department Stores, Inc. (“Tenant”), entered into a Lease.

(Compl. ¶ 10, Dkt. No. 1; see also Lease, Compl., Ex. 1, Dkt. No.

1-1.) The Lease related to a piece of property located in the North
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 2 of 12 PageID #:923



Riverside Park Mall in North Riverside, Illinois for the operation

of a Carson Pirie Scott department store. (Compl. ¶ 9.)

     On August 5, 1998, Red Mountain Funding, LLC (“Original

Lender”), made a loan to Plaintiff landlord in the amount of

$14,012,500.00      memorialized    by   a    promissory   note,   a   mortgage

agreement,    and    an   assignment     of    lease   and    rents    (“ALR”).

(Intervenor Compl. ¶ 11, Dkt. No. 23.) On the same date, Proffitt’s

Inc., the predecessor in interest to Defendant Saks Inc., executed

a written Lease Guaranty in favor of Plaintiff landlord as it

related to the Tenant’s obligations under the Lease, including

prompt payment of its rent. (Compl. ¶ 13, see also Lease Guaranty,

Compl., Ex. 4, Dkt. No. 1-4.)

     In 2004, Original Lender and Plaintiff landlord split the

promissory note into two loans: Note A in the amount $8,372,716.00

and Note B in the amount of $4,924,759.00. (Intervenor Compl.

¶ 14.) At some time later, the Original Lender endorsed Note A and

assigned the mortgage and ALR to Plaintiff-Intervenor, TOCU II,

LLC. (Id. ¶ 15.)

     On February 4, 2018, Tenant’s parent company, the Bon-Ton

Stores, Inc., sought bankruptcy protection in the United States

Bankruptcy Court in the District of Delaware. (Id. ¶ 16.) After

the filing, Tenant failed to make a full rental payment for the

month of February 2018 as required by the Lease. (Compl. ¶ 17.) At

about the same time, Plaintiff landlord failed to make required

                                 - 2 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 3 of 12 PageID #:924



mortgage payments. (Intervenor Compl. ¶¶ 17–18.) These failures

resulted in default. (Compl. ¶ 22.) And, on September 14, 2018,

TOCU II brought a foreclosure action in Illinois state court.

(Intervenor Compl. ¶ 23.) The state court appointed a receiver to

oversee   the   premises.    (Id.    ¶   24.)   The   receiver     immediately

attempted to re-let the premises. (Id. ¶ 25.)

     On November 12, 2019, the state court entered a judgment of

foreclosure in favor of TOCU II. (Id. ¶ 26.) This permitted the

premises to be sold at a judicial sale and a judgment in the amount

of $10,548,701.86 was entered against the Plaintiff landlord.

(Id.; see also Judgment, Intervenor Compl., Ex. D, Dkt. No. 23.)

On January 10, 2020, the judicial sale was held, and the property

was sold to TOCU II for $2,250,000, which was its bid. (Intervenor

Compl. ¶ 27.) Under the terms of the ALR, the Plaintiff landlord,

as borrower, irrevocably assigned to TOCU II all of its interest

in the Lease Guaranty. (Id. ¶ 29.)

     The Lease Guaranty states in relevant part:

     NOW, THEREFORE, in consideration of and as an
     inducement for the Landlord's purchase of the Demised
     Premises and the granting, execution and delivery of
     the Second Amendment (the Original Lease, as amended
     by the First Amendment and the Second Amendment, is
     hereinafter called the “Lease”), and other good and
     valuable consideration, the receipt and adequacy of
     which are hereby acknowledged by the undersigned,
     Guarantor, intending to be legally bound, hereby
     guarantees to Landlord the full and prompt payment
     when due of all Basic Rent, additional rent and any
     and all other sums and charges payable by Tenant under

                                 - 3 -
Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 4 of 12 PageID #:925



  the Lease, and the full, faithful and prompt
  performance and observance of all the covenants,
  terms, conditions, and agreements therein provided to
  be performed and observed by Tenant (collectively,
  the “Obligations”); and Guarantor does hereby become
  surety to Landlord for and with respect to all of the
  Obligations.

  Guarantor hereby covenants and agrees to and with
  Landlord that if default shall at any time be made by
  Tenant in the payment of any such rent or other sums
  or charges payable by Tenant under the Lease or in
  the performance of any of the covenants, terms,
  conditions or agreements contained in the Lease,
  Guarantor will forthwith pay such rent or other sums
  or charges to Landlord, and any arrears thereof, and
  will forthwith faithfully perform and fulfill all of
  such covenants, terms, conditions and agreements, and
  will forthwith pay to Landlord all damages and all
  costs and expenses that may arise in consequence of
  any default by Guarantor hereunder (including,
  without limitation, all reasonable attorneys' fees
  incurred by Landlord or caused by any such default
  and/or by the enforcement of this Guaranty).

  This Guaranty is an absolute and unconditional guaranty
  of payment (and not of collection) and of performance
  and is a surety agreement. Guarantor's liability
  hereunder is direct and may be enforced without
  Landlord being required to resort to any other right,
  remedy or security and this Guaranty shall be
  enforceable against Guarantor, without the necessity
  for any suit or proceedings on Landlord's part of any
  kind or nature whatsoever against Tenant, and without
  the necessity of any notice of non-payment, non-
  performance or non-observance or the continuance of
  any such default or of any notice of acceptance of this
  Guaranty or of Landlord's intention to act in reliance
  hereon or of any other notice or demand to which
  Guarantor might otherwise be entitled, all of which
  Guarantor hereby expressly waives; and Guarantor hereby
  expressly agrees that the validity of this Guaranty
  and the obligations of Guarantor hereunder shall in


                               - 4 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 5 of 12 PageID #:926



     nowise be terminated, affected or impaired by reason of
     the assertion or the failure to assert by Landlord
     against Tenant, of any of the rights or remedies
     reserved to Landlord pursuant to the provisions of the
     Lease.

     This Guaranty shall be a continuing Guaranty, and
     (whether or not Guarantor shall have notice or
     knowledge of any of the following) the liability and
     obligation of Guarantor hereunder shall be absolute
     and unconditional and shall remain in full force and
     effect without regard to, and shall not be released,
     discharged or in any way impaired by, and shall not
     be subject to any reduction, imitation, termination,
     defense, offset, counterclaim or recoupment as a
     result of (a) any amendment or modification of, or
     supplement to, or extension or renewal of, the Lease
     or any assignment or transfer thereof; (b) any
     exercise or non-exercise of any right, power, remedy
     or privilege under or in respect of the Lease or this
     Guaranty or any waiver, consent or approval by
     Landlord with respect to any of the covenants, terms,
     conditions or agreements contained in the Lease or
     this Guaranty or any indulgences, forbearances or
     extensions of time for performance or observance
     allowed to Tenant or Guarantor from time to time and
     for any length of time; (c) any increase in, addition
     to, exchange or release of, or non-perfection of any
     lien on or security interest in, any collateral or any
     release or amendment or waiver of or consent to any
     departure from or failure to enforce any other
     guarantee, for all or any of the Obligations; (d) any
     bankruptcy, insolvency, reorganization, arrangement,
     readjustment, composition, liquidation, dissolution or
     similar   proceeding   relating  to  Tenant,   or   its
     properties, or Guarantor including, without limitation,
     rejection of th e Lease or guaranteed Obligations in
     such bankruptcy; . . .

(Lease Guaranty at 1–2.)

     Plaintiff sued Defendant based on alleged breach of the Lease

Guaranty. Prior to Defendant’s response, TOCU II requested and was

granted leave to intervene. TOCU II, the current holder of Note A,


                                 - 5 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 6 of 12 PageID #:927



the mortgage, and the ALR that includes the Lease Guaranty, filed

a complaint in intervention. TOCU II essentially makes the same

claim    as   Plaintiff.    Defendant       now   moves   to    dismiss       both   the

complaint and the complaint in intervention pursuant to Fed. R.

Civ. P. 12(b)(1) & 12(b)(6).

                                  II.   LEGAL STANDARD

     A    motion     to     dismiss     under      Rule 12(b)(1)        tests        the

jurisdictional sufficiency of the complaint. See Fed. R. Civ.

P. 12(b)(1). Defendant asserts a factual challenge to Plaintiff’s

and TOCU II’s complaints. See Silha v. ACT, Inc., 807 F.3d 169,

173 (7th Cir. 2015) (noting that in evaluating a challenge to

subject matter jurisdiction, a court must first determine whether

a defendant has raised a factual or facial challenge). “A factual

challenge     contends     that   there     is    in   fact    no   subject     matter

jurisdiction, even if the pleadings are formally sufficient. Id.

(quotation     and   citation      omitted).       “In    reviewing       a    factual

challenge, the court may look beyond the pleadings and view any

evidence submitted to determine if subject matter jurisdiction

exists.” Id.; Apex Digit., Inc. v. Sears, Roebuck & Co., 572 F.3d

440, 444 (7th Cir. 2009). The plaintiff bears the burden of

establishing the elements necessary for jurisdiction. See Silha,

807 F.3d at 173.

     A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. To survive a Rule 12(b)(6) motion, the complaint’s

                                    - 6 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 7 of 12 PageID #:928



allegations must meet a standard of “plausibility.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[T]he plausibility determination is a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.” W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 676 (7th Cir. 2016) (quotation and citation omitted).

                                III.   DISCUSSION

     Defendant    moves    to     dismiss   both    the   complaint    and   the

complaint in intervention. It raises four arguments in support of

dismissal: (1) Plaintiff and TOCU II lack standing; (2) Plaintiff

and TOCU II waived their right to rent by failing to bring a claim

against Tenant in bankruptcy court; (3) Tenant was excused from

performance of the Lease because of the mall’s transformation; and

(4) Plaintiff and TOCU II failed to plead mitigation. The Court

addresses each of these arguments as follows.

                           A.    Lack of Standing

     Defendant’s lack of standing claim is based on its contention

that it was a surety for the Tenant, its principal. And, according

to surety law, a surety stands in the place of its principal and

if principal owes nothing the surety as its stand-in also owes

nothing. This argument, however, flies in the face of the Lease

                                   - 7 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 8 of 12 PageID #:929



Guaranty and Illinois law. The Lease Guaranty clearly states that

it is “an absolute and unconditional guaranty of payment” and

“Guarantor’s liability hereunder is direct.” (Lease Guaranty at

2.) The Illinois Supreme Court states: “[a] surety is an insurer

of the debt or obligation, while a guarantor is an insurer of the

ability or the solvency of the principal.” JPMorgan Chase Bank,

N.A. v. Earth Foods, Inc., 939 N.E.2d 487, 495 (Ill. 2010) (citing

28 C.J. §§ 4, 5, at 890–91 (1922)). “A guaranty is a contract and

should be interpreted according to the standards that govern the

interpretation of contracts in general.” T.C.T. Bldg. P’ship v.

Tandy Corp., 751 N.E.2d 135, 139 (Ill. App. Ct. 2001). Moreover,

an Illinois Appellate Court has stated that:

     [A] guarantee is to be strictly construed in favor
     of the guarantor such that the guarantor is
     according the benefit of any doubt that arises from
     the contract language. The guarantor is entitled to
     such benefit, however, only where some doubt arises
     as to the meaning of the guaranty language. Where
     the terms of a guaranty contract are clear and
     unambiguous, they must be given effect as written
     and under such circumstances, the meaning of a
     guaranty is a question of law.

Id. at   139–40   (internal     citations     omitted).    To   argue   that     a

tenant’s release somehow releases the guarantor from an obligation

to pay rent due completely misstates the role of the guarantor

under the clear terms of the Lease Guaranty in this case. The main

purpose of having a guarantor is to protect the holder of the




                                 - 8 -
     Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 9 of 12 PageID #:930



guaranty in the event that the principal cannot make required

payments.

       As far as the Plaintiff’s standing is concerned (as opposed

to the Plaintiff-Intervenor), even though Plaintiff assigned all

of its interest in the Lease Guaranty to TOCU II, Plaintiff still

has standing. Under the terms of the Lease Guaranty, in addition

to rents, the Guarantor unconditionally guarantees “all damages

and all costs and expenses that may arise in consequence of any

default by Guarantor.” (Lease Guaranty at 2.) This means that

Plaintiff may be entitled to consequential damages that it may

have incurred as a result of the Lease default. It is too early

for the Court to say that there are none. Therefore, this argument

fails.

                            B.    The Waiver Argument

       Defendant next argues that bankruptcy law allows the Tenant

to     reject    executory       contracts,    including     leases,     and    the

bankruptcy court allowed Tenant to do so with respect to the Lease

in this case. Therefore, according to Defendant, the landlord (here

Plaintiff and TOCU II) had “the right to submit a pre-petition

claim for any damages resulting from the rejection of the Lease.”

(Compl. Dismissal Memo. at 10, Dkt. No. 20.) And, having failed to

do so, they waive their rights to such damages.

       This argument also flies in the face of the clear language of

the Lease Guaranty. The Lease Guaranty indicates, “the liability

                                    - 9 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 10 of 12 PageID #:931



and    obligation     of     Guarantor    hereunder     shall   be   absolute   and

unconditional . . . and shall not be released, discharged or in

any way impaired by . . . (d) any bankruptcy . . . relating to

Tenant . . . including, without limitation, rejection of the Lease

. . . .” (Lease Guaranty at 2.) Under the clear terms of the Lease

Guaranty, this argument fails.

                        C.    Transformation of The Mall

        Support for this claim is a local newspaper article, stating

that the Riverside Mall lost two major tenants in 1992 and 2001.

(See Newspaper Article, Compl. Dismissal Memo., Ex. A, Dkt. No.

20-1.) Defendant contends that the loss of these two major tenants

transformed the mall, thus excusing the Tenant from performance.

This excuse, Defendant argues, also lets the Guarantor off the

hook.

       While a local news article is not the type of document that

can be relied upon on to support a motion to dismiss, this argument

also fails       to   account    for     the   fact   that   Defendant   guarantor

executed a “Guarantor Estoppel Certificate” in 2017. (Compl. ¶ 15,

see also Guarantor Estoppel Certificate, Compl., Ex. 5, Dkt. No.

1-5.) In this document, Defendant expressly certified to Plaintiff

that the Lease Guaranty remained in full force and effect as of

that     date.    The      Defendant     executed     the    Guarantor   Estoppel

Certificate long after the exits of the two tenants described in



                                   - 10 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 11 of 12 PageID #:932



the news article relied upon here. Accordingly, this argument

fails.

                         D.   Failure to Mitigate

     Finally, Defendant makes a dubious argument that Plaintiff

and TOCU II had an obligation to mitigate damages. It gets there

by quoting from a provision in the Illinois Forcible Entry and

Detainer Act that concerns a landlord’s duty to mitigate after it

has taken possession of the leased premises. Whether this defense

can be enforced against a holder of a guaranty is doubtful, and

Defendant has cited no cases explicitly holding as such. Even if

there is a duty to mitigate, however, TOCU II has pleaded an

attempt to mitigate. TOCU II pleaded that a receiver was appointed

to supervise the property, and the receiver listed the property

for sale with a major brokerage firm. Moreover, such an argument,

if it has legs, is better left for summary judgment. This argument

fails.

                              IV.    CONCLUSION

     For the foregoing reasons, the Court denies Defendant Saks

Incorporated’s motion to dismiss the complaint (Dkt. No. 19) and

motion to dismiss the complaint in intervention (Dkt. No. 25.)




                                 - 11 -
  Case: 1:20-cv-04363 Document #: 32 Filed: 12/07/20 Page 12 of 12 PageID #:933



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 12/7/2020




                                 - 12 -
